Opinion issued May 17, 2007
 








 

In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00329-CR
____________

IN RE ANTONIO HERNANDEZ, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Antonio Hernandez, has filed a motion for leave to file an application
for writ of mandamus. Relator has also filed a petition for writ of mandamus
requesting that this Court compel respondent (1) to grant  relator pre-trial jail time credit
in trial court cause number 776439.  We deny both the motion for leave and the
petition for writ of mandamus.
               First, relator's petition does not meet the requirements of the Texas Rules of
Appellate Procedure.   For example, it does not include an appendix, and it does not
certify that a copy was served on respondent.  See Tex. R. App. P. 9.5, 52.3(j).  A
relator must provide this Court with a sufficient record to establish his right to
mandamus relief.  Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig.
proceeding).  Moreover, relator has not provided us with a record that shows that he
made any request of respondent to perform a nondiscretionary act that respondent
refused.  Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.--Houston [1st Dist.] 1992,
orig. proceeding).
	Therefore, the petition for writ of mandamus is denied.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Respondent is the Honorable Joan Campbell, Judge, 248th District Court,
Harris County.